DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16/866,268 the examiner acknowledges the applicant's submission of the amendment dated 03/22/2021. At this point claim 19 has been amended. Claim 1 was previously cancelled. Claims 2-21 are pending. The examiner acknowledges the amendment to claim 19 to correct a typographical error of not including a period at the end of the claim, and has withdrawn the corresponding objection.

Terminal Disclaimer
The terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. patent number 10,643,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 2:
Though Henry, (US 2018/0174037 A1), part of the prior art of record, teaches training of input batches and the use of hash keys in paragraphs [0021], [0034]-[0035], and [0081] by using a encoding a resource vector into a hash vector.
And though Boufounos et al., (US 2013/011811 A1), part of the prior art of record, teaches hash key involving with privacy by using hashes to no reveal data in paragraphs [0068] and [0076].
And though Qiu et al., Privacy and Quality Preserving Multimedia Data Aggregation for Participatory Sensing Systems, IEEE TRANSACTIONS ON MOBILE COMPUTING, VOL. 14, NO. 6, Pages 1287-1300, JUNE 2015 (Year: 2015), part of the prior art made of record, teaches using hashes to maintain privacy on page 1290, column 2, paragraph 2 by using cryptographic hash function.
And though Mu et al., (US 2016/0358043 A1), part of the prior art made of record, teaches the use of a hash with observations by using a hash to extract images of a training set in paragraph [0022].
The primary reason for marking of allowable subject matter of independent claim 2, in the instant application is the combination with the inclusion in these claims of the limitations of a system comprising:
“to determine whether the new hash key assigned to the new task matches at least one stored hash key of a plurality of stored hash keys beyond a predetermined threshold, wherein each stored hash key is assigned to each of one or more stored tasks;
responsive to determining that the new hash key does not match at least one stored hash key beyond the predetermined confidence threshold, generate a new stored task and assign the new hash key to the new stored task; and
responsive to determining that the new hash key matches at least one stored hash key beyond the predetermined confidence threshold, associate the input observation with a first training batch of input observations associated with the matched hash key, and update the matched hash key such that the matched hash key is configured to provide access to the input observation and the first training batch of input observations.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach using hashes with tasks, it does not teach the use of the hash key for minimizing an objection function while also using hash keys to provide access to the input observation and the first training batch of input observations.
Dependent claim(s) 3-7 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 2 upon which claims 3-7 depend.

As per claim 8:
Though Henry, (US 2018/0174037 A1), part of the prior art of record, teaches training of input batches and the use of hash keys in paragraphs [0021], [0034]-[0035], and [0081] by using a encoding a resource vector into a hash vector.
And though Boufounos et al., (US 2013/011811 A1), part of the prior art of record, teaches hash key involving with privacy by using hashes to no reveal data in paragraphs [0068] and [0076].
And though Qiu et al., Privacy and Quality Preserving Multimedia Data Aggregation for Participatory Sensing Systems, IEEE TRANSACTIONS ON MOBILE COMPUTING, VOL. 14, NO. 6, Pages 1287-1300, JUNE 2015 (Year: 2015), part of the prior art made of record, teaches using hashes to maintain privacy on page 1290, column 2, paragraph 2 by using cryptographic hash function.
And though Mu et al., (US 2016/0358043 A1), part of the prior art made of record, teaches the use of a hash information for training by using a hash to extract images of a training set in paragraph [0022].
The primary reason for marking of allowable subject matter of independent claim 8, in the instant application is the combination with the inclusion in these claims of the limitations of a system comprising:
“determine, via the trained encoder, whether the first request task corresponds with any existing task of a plurality of existing tasks by calculating a cosine similarity between an embedding vector associated with the new hash key and one or more existing hash keys; and
when the calculated cosine similarity is less than a predetermined confidence threshold, add the first request task as a new existing task and randomly assign a new hash key to the new existing task, the new hash key permitting access to information associated with the new existing task on the trained encoder;
when the calculated cosine similarity is more than a predetermined confidence threshold, update a first existing hash key assigned to a first existing task of the existing tasks such that the updated first existing hash key permits access to information associated with the first request on the trained encoder.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach using hashes with tasks, it does not teach the use of the hash key with a calculated cosine similarity function while also using hash keys for permitting access to information on  a trained encoder.
Dependent claim(s) 9-14 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 8 upon which claims 9-14 depend.

As per claim 15:
Though Henry, (US 2018/0174037 A1), part of the prior art of record, teaches training of input batches and the use of hash keys in paragraphs [0021], [0034]-[0035], and [0081] by using a encoding a resource vector into a hash vector.
And though Boufounos et al., (US 2013/011811 A1), part of the prior art of record, teaches hash key involving with privacy by using hashes to no reveal data in paragraphs [0068] and [0076].
And though Qiu et al., Privacy and Quality Preserving Multimedia Data Aggregation for Participatory Sensing Systems, IEEE TRANSACTIONS ON MOBILE COMPUTING, VOL. 14, NO. 6, Pages 1287-1300, JUNE 2015 (Year: 2015), part of the prior art made of record, teaches using hashes to maintain privacy on page 1290, column 2, paragraph 2 by using cryptographic hash function.
And though Mu et al., (US 2016/0358043 A1), part of the prior art made of record, teaches the use of a hash to allow access to information by using a hash to extract images of a training set in paragraph [0022].
The primary reason for marking of allowable subject matter of independent claim 15, in the instant application is the combination with the inclusion in these claims of the limitations of a method comprising:
“determining, via the CNN model, whether the first request task matches, above a predetermined confidence threshold, any existing task of a plurality of existing tasks by calculating a cosine similarity between a first embedding vector associated with the new hash key and one of a plurality of existing hash keys; and when the calculated cosine similarity is less than the predetermined confidence threshold, adding the first request task to the plurality of existing tasks and generating and assigning a new hash key to the first request task, the new hash key permitting access to information associated with the first request task via the CNN model; when the calculated cosine similarity is more than the predetermined confidence threshold, associating the first request task with a first existing task such that a first existing hash key of the plurality of existing hash keys is configured to allow access to information associated with the first request via the CNN model.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach using hashes with tasks, it does not teach the use of the hash key with a calculated cosine similarity function while also using hash keys for allowing access to information associated with a request via a CNN model.
Dependent claim(s) 16-21 are marked as allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 15 upon which claims 16-21 depend.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124